Title: 22 Saturday.
From: Adams, John
To: 


       Went ashore. Dr. Windship revealed to me, a Secret concerning the Parson.—Good God! ... He is confident. He knows.—The Rheumatism never touches the Glands. It is a confirmed ——. He says, that Blodget knows so too.—It must come to an Head. It will break. It will be two months at least. He has purged himself off his Legs. Has exhausted himself by Purges.
       (It gets into the Circulations—breaks out in Knots under the Arms —eats away the Roof of the Mouth—affects the Nose—if it seises the Lungs, &c.)
       
       A Man of his Cloth. His Character is ruined—&c.
       This is the innocent, the virtuous, the religious—&c. This is melancholly, and humiliating indeed! There is English Beauty, at Paris—English Charmes as well as french. Innocence is not Proof against the Arts of Paris. Simplicity is a Prey—and Virtue is melted away, by Wine and Artifice....
       Coll. Wuibert drank Tea with me alone this Evening. I had a long, free and familiar Conversation with him in french and he made me the Compliment several Times to say that I spoke french very well, that I understood French perfectly, that I had happily succeeded, tres heureusement reussi in learning French, that I spoke it fluently, &c. This flattery was uttered with as much Simplicity as the Duchess D’Anville. I understood him, perfectly, every Word he said altho he commonly speaks very indistinctly.
       He says that he was several Times with the Solicitor General Wedderburne in London. That Wedderburne speaks and writes french, very correctly. That he told him, he had spent a dozen Years at Paris and made many Journeys there besides. That he treated him, with great Politeness, beaucoup d’honnètete. That he had a List of all the American Prisoners, with Notes against their Names. That he brought Letters for W. to some of the family of M. de Noailles, the late Ambassador. That We have many friends in London. That he liked London better than Paris, because the Walking was better, the Streets were cleaner, and there were Accommodations, on each Side, for People on foot.
       That he has been two hundred Leagues to see his father and family who live in Champagne, near the frontiers of the Queen of Hungarys Dominions.
       He ran over the Streets in Paris that were commonly the most embarrassed, with Carriages.—C’est un Cahos, &c—He has promised to look for me after Vignol’s Architecture, &c.
       We fell upon the Subject of Religion and Devotion on board the Men of War. Every french Man of War has a Chaplain who says Prayers Morning and Evening, regularly. I wished that ours were as regular.
       We fell upon the Subject of Swearing. I asked him, if the french Sailors swore? He said chaque Instant, every Moment. That Henri 4 swore a great deal. Ventre St. Gris—litterally, holy grey belly. I asked him if this originally alluded to the Vierge. He believed not. I told him that most of the Oaths had originally Relation to Religion, and explained to him Zounds—G—ds Zounds—His Wounds—Gods Wounds.  s blood and wounds—His Blood and Wounds—relating to Christ. He said this made him shudder.
       Ma foi, Faith, par dieu, &c. It is amazing how Men get the Habit of using these Words, without thinking. I see no Difference between French and English on this Account.
       This afternoon, C.L. brought seven or Eight French Gentlemen on board to see the ship, who all admired her. They were genteel, well bred Men.
       This Man has a Littleness in his Mien and Air. His face is small and sharp. So that you form a mean Opinion of him from the first Sight. Yet his Eye is good. He maintained a good Character among the American Prisoners, and you find by close Conversation with him that he has a good deal in him of Knowledge.
      